Citation Nr: 0100545	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  00-04 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his Wife, and his Daughter.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to May 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  


REMAND

This appeal arises out of the veteran's claim for entitlement 
to specially adapted housing and a special home adaptation 
grant.  The veteran recently underwent an amputation of his 
left lower extremity, and he has a history of vascular 
surgeries in his right lower extremity.  He maintains that he 
requires assistance to do virtually everything, and he would 
like the requested benefits so that he can live at home, with 
his wife's assistance.  The veteran is currently a patient at 
the Bay Pines Medical Center, recovering from his left lower 
extremity amputation. 

In order to establish entitlement to specially adapted 
housing, several requirements must be met, including the 
presence of a disability that was incurred or aggravated as a 
result of military service.  Additionally, the veteran must 
be entitled to compensation for permanent and total 
disability due to specific types of conditions such as the 
loss or loss of use of both lower extremities.  See 38 C.F.R. 
§ 3.809.  Presently, service connection is in effect for 
status post total colectomy with abdominal perineal resection 
and ileostomy, rated as 100 percent disabling, and post-
traumatic stress disorder, rated as 50 percent disabling.  
Service connection is not presently in effect for any other 
disabilities, including the veteran's amputated lower 
extremity.  

In October 2000, the veteran testified at a hearing before 
the undersigned.  The veteran indicated that he felt that his 
leg amputation was directly related to his exposure to Agent 
Orange, while serving in Vietnam.  The veteran stated that a 
VA doctor at the Bay Pines Medical Center has told him that 
the Agent Orange exposure led to the amputation.  The veteran 
indicated that he was awaiting a written statement from that 
doctor, but that he had not yet received it.  

The Board also notes that the veteran indicated in his 
October 2000 hearing that he was a prisoner of war (POW) 
during his military service.  The Board has reviewed the 
claims file, including the veteran's service personnel 
records, and finds no evidence that he was a POW.  If he was 
a POW, the file should be documented to that effect.  

Finally, the Board notes that the statement of the case in 
this matter was issued in February 2000.  Following that 
date, additional medical records were associated with the 
claims file, but the RO did not issue a supplemental 
statement of the case discussing that evidence, as is 
required by 38 C.F.R. § 19.31.

Therefore, in light of the foregoing, this matter is hereby 
REMANDED to the RO for the following:

1.  The RO should clarify whether the 
veteran was a prisoner of war during his 
active military service, as he testified 
in his October 2000 hearing.  This should 
be clearly documented in the veteran's 
claims file.

2.  The RO should request copies of all 
treatment records for the veteran from 
the Bay Pines Medical Center, dated from 
January 2000 to the present, which are 
not already associated with his claims 
file.  A specific request should be made 
for a statement from Dr. Driscoll, as 
referenced by the veteran on pages 8 and 
9 of his hearing transcript from the 
hearing held in October 2000.  

3.  After receipt of the foregoing 
evidence, the veteran should be afforded 
a VA examination to ascertain the current 
nature and severity of his disabilities, 
particularly the lower extremities.  The 
examiner is requested to comment on 
whether it is at least as likely as not 
that the veteran's disorders of the lower 
extremities, including the left lower 
extremity amputation, are related to an 
incident of his active military service.  
The examiner should be provided with a 
copy of the veteran's claims folder, and 
is requested to review the file.  All 
findings and opinions should be clearly 
set forth.

4.  When the requested development has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, which 
clearly sets forth all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 

and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



